UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1832


In re: TAEMON LAMAR MASHORE,

                    Petitioner.



On Petition for Extraordinary Writ. (3:06-cr-00229-MHL-RCY-1; 3:17-cv-00434-MHL-
                                         RCY)


Submitted: November 15, 2018                                Decided: November 19, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Taemon Lamar Mashore, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Taemon Lamar Mashore has filed a self-styled “Motion for Leave to File Petition

for Extraordinary Writ of Error,” alleging the district court has unduly delayed acting on

his 28 U.S.C. § 2255 (2012). Mashore asks this court to adjudicate his § 2255 motion in

the first instance or, alternatively, to direct the district court to act. Our review of the

district court’s docket reveals that, in an order that was issued on October 19, 2018, the

district court dismissed the § 2255 motion on timeliness grounds. Accordingly, because

the district court has recently decided Mashore’s case, we deny the mandamus petition as

moot. We grant leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2